Citation Nr: 1543642	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from June 1978 to September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran's claim for service connection for a right shoulder disorder was previously considered and denied in a July 2002 rating decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the July 2002 rating decision includes additional service records.  These records provide details about the Veteran's duties in service, which are pertinent to his claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).   As such, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a right shoulder disorder.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to a right hip disorder and a left shoulder disorder.  However, during the pendency of the appeal, the RO granted those claims in March 2013 and February 2014 rating decisions.  As such, the benefits sought on appeal were granted, and no further consideration is needed.

This appeal was processed using Virtual VA and VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2014 in connection with his claim.  The examiner opined that it was less likely as not that the Veteran's current right shoulder disorder was caused by or a result of falls on a ship in 1979 or 1980.  In so doing, he noted that the Veteran served until 1986 and never sought treatment for his right shoulder, despite working as a right-handed cook.  It was also noted that the Veteran worked as a meat manager or seafood manager in grocery stores for many years after service and did not seek treatment until 2002.  The examiner believed that the repetitive motion during the Veteran's post-occupational employment was the most likely etiology of his current right shoulder disorder.  

Since the February 2014 VA examination, the Veteran testified during the July 2015 hearing that he was not impeded by his right shoulder injury in service due to the fact that his job did not require him to perform physical activities.  As a result, he stated that he did not seek treatment during service.  In addition, service personnel records that were recently associated with the claims file noted supervisory duties that the Veteran performed during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In light of the additional evidence associated with the claims file since the February 2014 VA examination, the Board finds that an additional VA examination is necessary that considers all of the pertinent evidence within the Veteran's claims file.

In addition, the Veteran appears to receive treatment from the Albany Stratton VA Medical Center.  Thus, on remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Albany Stratton VA Medical Center dated since January 2015.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should elicit a history from the Veteran regarding the onset of his right shoulder problems as well as the types of job duties that the Veteran performed both during and after service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right shoulder disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the right shoulder disorder manifested in service or is otherwise causally or etiologically related to his military service.  

In providing all opinions, the examiner should discuss the following:  1) the November 2008 letter from Dr. S. (initials used to protect privacy); 2) the Veteran's testimony from the July 2015 hearing that he did not perform any physical or strenuous activity during service; 3) the Veteran's job duties outlined in the military personnel records; and 4) the statements from the Veteran's buddies dated in October 2009 and June 2010.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals






